966 So. 2d 984 (2007)
Walter STATEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-306.
District Court of Appeal of Florida, Fifth District.
September 14, 2007.
Rehearing Denied October 23, 2007.
*985 Walter Staten, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Walter Staten appeals an order of the trial court dismissing his motion to correct an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court dismissed the motion after concluding, as argued by the State, that the motion had to be filed under Florida Rule of Criminal Procedure 3.850, and if treated as a rule 3.850 motion, it was legally insufficient because it did not contain an oath.
After reviewing the record, it appears to us that the trial court was correct in concluding that Mr. Staten's motion does not meet the requirements of 3.800(a). Accordingly, the appealed order is affirmed.
AFFIRMED.
PALMER, C.J., GRIFFIN and ORFINGER, JJ., concur.